DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending in the present application.
Applicant is advised that should claims 1-2 and 8 be found allowable, claims 9-10 and 14-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  It is noted that claims 9-10 and 14-17 recite the same aqueous composition as the claims from which they depend.  The only difference is the intended location for using the solution.  However, the intended location for use does not further limit the aqueous solution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 March 2021 was filed after the mailing date of the non-final Office action on 22 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Rejections
The rejection of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 and 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8-10 are dependent from the aqueous solution of claim 2, but they do not further limit the aqueous solution.  Claims 8-10 merely recite the intended use of putting the aqueous solution in a spray container, and the intended location for its use.  Claim 14 merely recites a property of the aqueous solution of claim 1 which will necessarily be present in the solution of claim 1.  Claims 15-17 merely recite the intended location for the use of their aqueous solutions.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. (US 2014/0363520 A1) in view of Varesano et al. (Science against microbial pathogens: communicating current research and technological advances, 2011).
The instant claims are drawn to compositions and products comprising a) at least one of VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33], and b) polyhexamethylene biguanide (PHMB) or a salt thereof.
Dan et al. teach aqueous compositions and a substrate comprising a composition including VOSO4, K11H[(VO)3(SbW9O33)2], Na9[SbW9O33], oxacillin and irgasan, wherein the composition have antiviral and antibacterial activity (Abstract; [0010]-[0018], [0023], [0025], [0027], [0031]; Claims 1-3).  Dan et al. teach that VOSO4, K11H[(VO)3(SbW9O33)2], and Na9[SbW9O33] are compounds belonging to a metal oxide cluster, called polyoxometalates (PM compounds), and each of the compounds has its own bioactivity such as an antibacterial activity and antiviral activity ([0025]).  Dan et al. teach that VOSO4, K11H[(VO)3(SbW9O33)2], and Na9[SbW9O33] are present from 1 to 50, from 10 to 300, and from 50 to 1500 µg/ml, respectively ([0027]).  Dan et al. also teach that the pH of discharged water containing the MPM composition was 7.8-8.0 (Table 8).  Dan et al. further teach that the antiviral and antibacterial composition may be included in soaps, sanitary products, detergents for the house, kitchen and clothes, cosmetics, and aqueous sprays for to be used for kitchen, cloth, lavatory, bath, etc. ([0054]-[0055]).
Dan et al. teach that the aqueous solution may also be allowed to contain another medicinal agent, but do not explicitly disclose compositions further comprising PHMB.  However, Varesano et al. teach that polybiguanides kill bacteria by electrostatic attractions occurring between the positively charged biguanide groups and the negatively charged bacterial cell surface.  Moreover, cationic biguanide groups are also involved in binding the polymer to the fabric surface by electrostatic interactions with negatively charged groups.  Varesano et al. teach that one of the most used biguanide-based 
Therefore, it would have been prima facie obvious to prepare compositions comprising at least one of VOSO4, K11H[(VO)3(SbW9O33)2], and Na9[SbW9O33] according to Dan et al., and further comprising polyhexamethylene biguanide according to Varesano et al.  Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Regarding the concentration, a person having ordinary skill in the art would have been motivated to determine through routine experimentation the amount of PHMB to add to the compositions according to Dan et al. in order to produce an effective antimicrobial and antiviral composition.
Response to Arguments
Applicant’s Remarks filed 22 April 2021 have been fully considered but they are not persuasive.  Applicant argues that persons of ordinary skill in the art would not have assumed that a composition comprising a combination of the separately disclosed materials would maintain its antibacterial and antiviral activity.  Applicant asserts that Dan indicates that it would be difficult to maintain antibacterial and antiviral activity when combining different agents except for the specific combination to which Dan's teachings are directed.
The examiner respectfully argues that it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).	
The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP 716.01(c)(II).
Dan et al. teach combinations of VOSO4, K11H[(VO)3(SbW9O33)2], and Na9[SbW9O33] with other active agents, i.e. oxacillin and irgasan.  Dan et al. do not teach which types of active agents inhibited the activity of the polyoxometalates.  Dan et al. do not teach that PHMB specifically would interact with VOSO4, K11H[(VO)3(SbW9O33)2], or Na9[SbW9O33] and reduce their efficacy.  Dan et al. teach that because the MPM aqueous solution does not inhibit the effect of another ingredient such as a medical agent, and the antibacterial activity and antiviral activity of the MPM aqueous solution are not also inhibited by another medical agent or the like, the MPM aqueous solution may also be allowed to contain such another medical agent or the like ([0055]).  Therefore, Dan et al. teach that additional active agents may be included in the compositions comprising the MPM, and they would not inhibit the antibacterial and antiviral activity of the MPM.  4, K11H[(VO)3(SbW9O33)2], and Na9[SbW9O33].
A person having ordinary skill in the art would have a reasonable expectation of success since Dan et al. do not teach what types of actives should be avoided, and specifically states that additional medical agents or the like can be added without reducing the efficacy of the MPM.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616